Case 18-05247-lrc     Doc 7    Filed 03/04/19 Entered 03/04/19 09:45:39       Desc Main
                                Document     Page 1 of 7




  IT IS ORDERED as set forth below:



  Date: March 4, 2019

                                                             _____________________________________
                                                                        Lisa Ritchey Craig
                                                                   U.S. Bankruptcy Court Judge

 _______________________________________________________________

                     UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

IN THE MATTER OF:                            :         CASE NUMBERS
                                             :
TERESA VONCILE BARNES,                       :         BANKRUPTCY CASE
                                             :         18-60371-LRC
  Debtor.                                    :
_________________________                    :
                                             :
GEORGIA DEPARTMENT OF HUMAN                   :        ADVERSARY PROCEEDING
SERVICES,                                    :         No. 18-05247-LRC
                                             :
       Plaintiff,                            :
                                             :
       v.                                    :
                                             :
TERESA VONCILE BARNES,                       :         IN PROCEEDINGS UNDER
                                             :         CHAPTER 13 OF THE
       Defendant.                            :         BANKRUPTCY CODE
               ORDER GRANTING MOTION FOR DEFAULT JUDGMENT

      Before the Court is the Georgia Department of Human Services’ (“DHS”) Motion

for Entry of Default Judgment (the “Motion”). (Doc. 6.) DHS initiated this proceeding to

challenge the dischargeability of a debt pursuant to 11 U.S.C. § 523.
Case 18-05247-lrc     Doc 7    Filed 03/04/19 Entered 03/04/19 09:45:39        Desc Main
                                Document     Page 2 of 7


                                  I. BACKGROUND

      In its Complaint, DHS alleges that Debtor received food stamp benefits, pursuant to

Georgia’s Temporary Assistance for Needy Families Act (“TANF”), O.C.G.A. § 49-4-180,

et seq., from November 1, 2011 through December 31, 2012. (Complaint, Doc. 1, ¶ 9.)

However, during this time, Debtor failed to report that she was receiving wages from her

employer, Atlanta Eye Consultants. (Id. ¶ 10.)

      DHS claims that Debtor’s failure to disclose her employment income resulted in an

overpayment of $7,903.00 in food stamps. (Id. ¶ 11.) On December 5, 2014, Debtor signed

a “Waiver of Disqualification Hearing,” (the “Waiver”) wherein she admitted to failing to

disclose her income and agreed to pay restitution and to a twelve-month disqualification

from receiving further benefits. (Id. ¶ 13.) The Waiver includes an admission that Debtor

“received benefits to which [Debtor was] not entitled because [she] intentionally failed to

report the following information as required by program regulations: [Debtor] incorrectly

reported [her] wages from Atlanta Eye Consultants.” (Id. ¶ 14.)

      Pursuant to the Waiver, Debtor was required to make monthly payments of $132.00

beginning January 15, 2015. (Id. ¶ 13.) Debtor made four payments between February 18

and April 13, 2015, totaling $528.00. (Id. ¶ 15.) Additionally, DHS intercepted $267.61

from Debtor’s income taxes. (Id.) Debtor’s remaining balance is $7,107.39. (Id. ¶ 16).

      On June 22, 2018, Debtor filed a petition for relief under Chapter 13 of the

Bankruptcy Code. (Case No. 18-60371.) On October 3, 2018, DHS initiated this adversary

proceeding seeking a determination that its claim against Debtor is nondischargeable

pursuant to 11 U.S.C. §§ 523(a)(2)(A), (a)(4), & 1328(a)(2). (Complaint ¶ 26.) To this

                                            2
    Case 18-05247-lrc    Doc 7     Filed 03/04/19 Entered 03/04/19 09:45:39              Desc Main
                                    Document     Page 3 of 7


date, Debtor has not filed an answer to the Complaint. 1 DHS moved for entry of default

on December 12, 2019, which the Clerk of Court entered the next day. (Doc. 5.) DHS

now moves the Court to enter default judgment against Debtor.

                                        II. DISCUSSION

         Federal Rule of Civil Procedure 55 is made applicable in adversary proceedings

pursuant to Federal Rule of Bankruptcy Procedure 7055. FED. R. BANKR. P. 7055. Rule

55 provides that a plaintiff may obtain a default judgment against a defendant who “has

failed to plead or otherwise defend[.]” FED. R. CIV. P. 55(a). However, “a defendant's

default does not in itself warrant the court in entering default judgment. There must be a

sufficient basis in the pleadings for the judgment entered.” Nishimatsu Constr. Co., Ltd. v.

Houston Nat'l Bank, 515 F.2d 1200, 1206 (5th Cir.1975). “The defendant, by his default,

admits the plaintiff's well-pleaded allegations of fact,” id., but before granting a motion for

default judgment, the Court must ensure that those well-pleaded allegations state a

plausible claim for relief. Anheuser Busch, Inc. v. Philpot, 317 F.3d 1264, 1266 (11th Cir.

2003).

         Section 523(a)(2)(A) excepts from discharge debts “for money, property, services,

or an extension, renewal, or refinancing of credit, to the extent obtained by . . . false

pretenses, a false representation, or actual fraud, other than a statement respecting the

debtor's or an insider's financial condition.” To establish that the debt is excepted from

discharge under § 523(a)(2)(A), the creditor must prove four elements: (1) the debtor made


1
  However, Debtor admitted that the debt she owes to DHS is nondischargeable in the Chapter 13 plan she
filed in the underlying case. (See Case No. 18-60371, Doc. 39, at 6).
                                                  3
 Case 18-05247-lrc      Doc 7    Filed 03/04/19 Entered 03/04/19 09:45:39           Desc Main
                                  Document     Page 4 of 7


a false representation, other than an oral statement respecting the debtor's financial

condition, with the intent to deceive the creditor; (2) the creditor relied on the

misrepresentation; (3) the creditor's reliance was justifiable; and (4) that the creditor was

damaged as a result of the misrepresentation. Fuller v. Johannessen (In re Johannessen),

76 F.3d 347, 350 (11th Cir. 1996).

       A false representation, as required by the first element, “may be implied from

conduct or may consist of concealment or non-disclosure where there is a duty to speak.”

Wood v. Wood (In re Wood), 245 F. App’x 916, 918 (11th Cir. 2007) (internal quotations

omitted). Here, Debtor had a duty to report that she was receiving income from her

employer and by failing to report that income, Debtor created the false pretense that she

was entitled to receive food stamps. Accordingly, the first element of § 523(a)(2)(A) is

satisfied.

       The second element, that the creditor relied on the debtor’s misrepresentation,

requires showing that the creditor’s decision was influenced by the debtor’s statement. Ga.

Dep’t of Human Servs. v. Greathouse (In re Greathouse), 2016 WL 3974197, at *3 (Bankr.

N.D. Ga. July 1, 2016). TANF is a need-based program that considers the applicant’s

income and household size. See GA. COMP. R. & REGS.. § 290-2-28-.13(4). Therefore,

Debtor’s failure to disclose her income was a misrepresentation of her need for assistance,

which DHS relied on when it determined that Debtor was eligible to receive benefits.

       The third element, that the creditor’s reliance on the debtor’s statement is justifiable,

is a subjective test that examines the “particular qualities and characteristics of the plaintiff

and circumstances of the particular case.” Duncan v. Bucciarelli (In re Bucciarelli), 429

                                               4
    Case 18-05247-lrc        Doc 7      Filed 03/04/19 Entered 03/04/19 09:45:39                     Desc Main
                                         Document     Page 5 of 7


B.R. 372, 376 (Bankr. N.D. Ga. 2010). Justifiable reliance is a lower standard than

reasonable reliance. Field v. Mans, 516 U.S. 59, 61 (1995). Generally, so long as the

creditor has no reason to think that it is being deceived, its reliance is justified. Santa Ana

Unified School District v. Montgomery (In re Montgomery), 489 B.R. 609, 626 (Bankr.

N.D. Ga. 2013). Nevertheless, reliance is not justified if “a cursory investigation can reveal

the representation’s falsity.” Gurta v. DeLong (In re DeLong), 2014 WL 4059790, at *5

(Bankr. N.D. Ga. July 14, 2014). Here, none of the facts of the Complaint suggest that

DHS had any reason to believe Debtor was employed and therefore ineligible to receive

benefits.

          The fourth element requires showing that the statement caused the creditor to suffer

a loss. In re Johannessen, 76 F.3d at 350. Because DHS has alleged that Debtor’s failure

to disclose her income caused it to overpay $7,903.00, DHS has alleged that it suffered a

loss. 2

                                               CONCLUSION

          Having considered the allegations in DHS’s Complaint,

          IT IS HEREBY ORDERED THAT DHS’s Motion for Entry of Default Judgment

is GRANTED, and DHS’s claim for $7,107.39 is excepted from discharge in its entirety

in Debtor’s Chapter 13 case.

                                         [END OF DOCUMENT]




2
 Because § 523(a)(2)(A) provides DHS with the relief it requests, the Court will not address DHS’s assertion that the
debt is excepted under §§ 523(a)(4).

                                                         5
Case 18-05247-lrc   Doc 7   Filed 03/04/19 Entered 03/04/19 09:45:39   Desc Main
                             Document     Page 6 of 7




                                       6
Case 18-05247-lrc    Doc 7       Filed 03/04/19 Entered 03/04/19 09:45:39   Desc Main
                                  Document     Page 7 of 7


DISTRIBUTION LIST

Teresa Voncile Barnes
138 Surge Stone Lane
Stockbridge, GA 30281

Karrollanne K. Cayce
Office of the Attorney General
40 Capitol Square, SW
Atlanta, GA 30334

Talitha S. Fleming
T. Fleming & Associates, LLC
Suite 180
4751 Best Road
Atlanta, GA 30337

Melissa J. Davey
Melissa J. Davey, Standing Ch 13 Trustee
Suite 200
260 Peachtree Street, NW
Atlanta, GA 30303




                                            7
